Citation Nr: 0710175	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a disability rating in excess of 10 
percent for residuals, loss of sensation and mild weakness, 
right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.  

This matter comes before the Board of Veterans' Appeals from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office.  

The veteran submitted additional evidence during his April 
2006 Board hearing and waived regional office consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his April 2006 RO hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that his 
lumbar spine and right leg disabilities have increased in 
severity since he last underwent VA medical examinations in 
October 2003 and November 2003.  The veteran is entitled to a 
new VA examination when there is evidence (including 
statements) that the condition has worsened since the last VA 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The 
veteran has submitted private medical records reflecting 
treatment for left lower extremity pain, including a 
pyriformis injection administered in June 2003 to treat left 
lower extremity pain emanating from the lumbar spine.  The 
veteran's November 2003 VA peripheral nerves examination 
report reflects evidence of either pyriformis syndrome or 
intermittent sciatic pain of the left lower extremity, 
although a conclusive diagnosis was not reached.  August 2005 
private medical records reflect complaints of pain radiating 
into the left lower extremity and occasional left leg 
tingling.  Neither the October 2003 spine examination nor the 
November 2003 peripheral nerves examination provide 
sufficient information to determine whether the veteran is 
entitled to either an increased or a separate disability 
rating for left lower extremity pain.  

In addition, during his April 2006 Board hearing, the veteran 
testified that he currently receives medical treatment for 
his service connected disabilities from private physicians 
and he wishes to submit these records to substantiate his 
claim.  As these records may be relevant to the veteran's 
claim, VA must make reasonable efforts to obtain them. 38 
C.F.R. § 3.159(c)(1).  

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action: 

1.  Request current authorization to obtain 
relevant medical records not already 
associated with the claims folder, then 
obtain such records, if possible, and 
associate them with the claims folder. 

2.  After any requested records have been 
received, provide the veteran an 
appropriate VA medical examination to 
determine the current severity of his 
lumbar spine disability, including any 
neurological manifestations affecting the 
left lower extremity.  The examiner should 
examine all involved joints and document 
any limitation of motion, including any 
limitation of motion due to pain.  All 
planes of motion should be reported.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report. 

3.  Provide the veteran a neurological 
examination to determine the extent and 
severity of nerve impairment in his right 
leg.  Given the reported weakness, loss of 
sensation, and muscle atrophy in the right 
thigh, the examiner should determine which 
radicular groups are involved, and 
characterize the overall neurological 
impairment as mild, moderate, or severe.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal, with 
consideration of the former and revised 
rating criteria of the spine.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



